NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 26 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JIM MERAM and MAYSOON MERAM,                     No. 14-55202

              Plaintiffs - Appellants,           D.C. No. 3:12-cv-02612-H-WMC

 v.
                                                 MEMORANDUM*
UNITED STATES DEPARTMENT OF
AGRICULTURE and DOES, 1 through
100, inclusive,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                      Argued and Submitted February 8, 2016
                               Pasadena, California

Before: FARRIS, CLIFTON, and BEA, Circuit Judges.

      Jim Meram and Maysoon Meram appeal the district court’s granting of a

motion to dismiss, which held that the court lacked subject matter jurisdiction on

the basis of the discretionary function exception to the Federal Tort Claims Act, 28



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
U.S.C. § 2680(a). We review de novo the district court’s grant of a motion to

dismiss for lack of subject matter jurisdiction under the discretionary function

exception. We affirm.

      The Merams contend that the United States Department of Agriculture,

Forest Service (“Forest Service”) violated its mandatory duty to locate a sign “in

advance of the junction such that trail junctions are evident,” and that Joseph

Meram would not have taken the unmarked, user-made trail if there had been a

sign in advance of the junction of the trails. However, the mandatory duty imposed

on the Forest Service by its Sign and Poster Guidelines is disjunctive—“[s]igns

shall be located either at the junction or in advance of the junction such that trail

junctions are evident.” EM 7100-15, § 5.3 (emphasis added). The Forest Service

fulfilled its mandatory duty by placing a sign at the junction.

      In omitting to mark or decommission the user-created path on which Meram

turned, the Forest Service exercised a discretionary function within the meaning of

28 U.S.C. § 2680(a), and the district court lacked subject matter jurisdiction over

the Merams’ claims.

      AFFIRMED.




                                           2